Order of Special Term granting plaintiff’s motion for temporary alimony and counsel fee and directing a reference therein, unanimously modified to the extent of eliminating the reference directed on the ground that it is not necessary. Whether residence in this State is a jurisdictional requirement need not now be decided. In any event, the issue may be, and more properly should be determined upon the trial (Wade v. Wade, 173 App. Div. 928). On the issue of financial status the reasons for denying a reference are stated in detail in the opinion of Bleiman V. Bleiman (272 App. Div. 760). The provisions contained in the order of Special Term directing the payment of temporary alimony, the payment of rent and household utilities pending the reference are directed to continue pending the determination upon the trial. Counsel fee, for which no provision was made in the order of Special Term, is for the time being fixed at the sum of $1,000 payable within ten days after the action is noticed for trial, and the balance, if any, of counsel fee is left to be determined by the trial court. The provisions herein made are conditioned upon the action being noticed for trial at the next term of court. As so modified the order is affirmed, without costs. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.